              Case 2:20-cv-00141-SM Document 15 Filed 09/15/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    CLARENCE EDWIN DIXON,                                     CIVIL ACTION
        Plaintiff

    VERSUS                                                    NO. 20-141

    SANDY MCCAINE, ET AL.,                                    SECTION “E”
        Defendants




                                         ORDER

           The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge,1 and the failure of any party to

file any objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation2 of the United States Magistrate Judge and

adopts it as its own opinion. Accordingly,

           IT IS ORDERED that the above-captioned matter be DISMISSED WITHOUT

PREJUDICE.


           New Orleans, Louisiana, this 15th day of September, 2020.


                       _______ ____________ _________
                                SUSIE MORGAN
                         UNITED STATES DISTRICT JUDGE




1   R. Doc. 14.
2   Id.
